 

Exhibit 10.6

 

May 20, 2016

 

CB Pharma Acquisition Corp.

3 Columbus Circle, 15th Floor

New York, New York 10019

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, New York 10017

 

Gentlemen:

 

Based on the contemporaneous due execution and delivery of (i) the Agreement
dated as of even date herewith among certain Sellers (as specified therein), EJF
Opportunities, LLC, Stephen B. Pudles, Jose M. Aldeanueva, Jeffrey J. Gutovich
Profit Sharing Plan and Barry Rodgers (collectively, the “Investors”), and CB
Pharma Acquisition Corp. (“Company”) and (ii) the Insider Letters of the
Investors, Edward J. Fred and Jeffrey J. Gutovich, each substantially in the
form provided to each of the undersigned, each of the undersigned individuals
hereby agrees that with regard to their respective letter agreements with the
Company, dated December 12, 2014, the entire Section 12 is hereby deleted in its
entirety. Additionally, upon approval of the matters set forth in Section 7.3 of
the Agreement, Section 2(a) and the first sentence of Section 9 shall be deleted
in their entirety.

 

[Remainder of page intentionally left blank; signature page to follow.]

 

 

 

 

If the foregoing correctly sets forth our agreement, please so confirm by
signing below in the space indicated.

 

/s/ Lindsay A. Rosenwald   /s/ Michael Weiss Lindsay A. Rosenwald   Michael
Weiss       /s/ Adam J. Chill   /s/ Arthur A. Kornbluth Adam J. Chill   Arthur
A. Kornbluth       /s/ Neil Herskowitz   /s/ George Avgerinos Neil Herskowitz  
George Avgerinos       EARLYBIRDCAPITAL, INC.   CB PHARMA ACQUISITION CORP.    
    By: /s/ David Nussbaum   By: /s/ Lindsay A. Rosenwald Title: Chairman  
Title: CEO

 

[Insider Letter Amendment - Officers and Directors]

 

 

 

